United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                September 27, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-30390
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus


SHERMAN SHAW,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 3:03-CR-30048-ALL
                       --------------------

Before EMILIO M.   GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sherman Shaw appeals from his sentence following a guilty

plea conviction for the misdemeanor of taking or attempting to

take doves with a gun capable of holding more than three shells,

in violation of the Migratory Bird Treaty Act, 16 U.S.C. § 703,

and 50 C.F.R. § 20.21(b).   The magistrate judge sentenced Sherman

pursuant to the court's authority under 18 U.S.C. § 3402 to one

year of probation, a $300 fine, and a $10 special assessment.          As

a special condition of probation, the magistrate judge ordered

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30390
                                 -2-

that Shaw's hunting privileges were suspended during the

probationary term.   The district court affirmed the MJ's

sentence.

     Shaw argues that the imposition of probation and the loss of

his hunting privileges are inherently unfair.   Shaw faced a

maximum sentence of six months in prison, a $15,000 fine, or

both.   See 16 U.S.C. § 707.   Shaw admitted at his rearraignment

that he knowingly violated the requirements of 16 U.S.C. § 703

and 50 C.F.R. § 20.21(b).   We conclude that the MJ's sentence was

not plainly unreasonable or an abuse of discretion.    See United

States v. Sandle, 123 F.3d 809, 810 (5th Cir. 1997); United

States v. Merritt, 639 F.2d 254, 256 (5th Cir. 1981); 18 U.S.C.

§ 3742(a)(4).

     AFFIRMED.